FINAL OFFICE ACTION
This Final Office Action addresses US Application No. 17/372,392 (hereinafter the “instant reissue application"), which is a broadening reissue application of application Serial No. 15/779,238 (hereinafter “the ‘238 Application”), entitled “SWITCHED-CAPACITOR NETWORK PACKAGED WITH LOAD”, which issued as U.S. Patent No. 10,348,191 (hereinafter “the ’191 Patent”).
Based upon a review of the instant reissue application, the actual filing date of the instant application is July 9, 2021.

BRIEF SUMMARY OF THE PROCEEDING
Broadening: The instant reissue application is file within two years of issue of the ‘191 Patent.  
     
Patent Term: Based upon and updated review of the file record Examiner finds that the Patent term has not expired.   Maintenance fees are now due.  The last day to pay is July 10, 2023. 

Litigation: Base upon Examiner review of the file itself, Examiner finds that the ‘191 Patent is not involved in litigation.

REISSUE EXAMINATION PROCEDURES
 	Applicant is reminded of the continuing obligation under 37 C.F.R. § 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the '191 Patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 	Applicant is further reminded of the continuing obligation under 37 CFR § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.  	Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR § 1.173(b). 

PRIORITY
          Based upon a review of the instant reissue application and ‘191 Patent itself, Examiner acknowledges that the instant reissue application is a reissue of the ‘238 Application, now the ‘191 Patent.  Examiner also finds that the ‘191 Patent claims priority to Provisional Application No. 62/259,823 which was filed on November 25, 2015.  Examiner finds that the ‘191 Patent does not claim foreign priority. 

AMENDMENTS 
The reissued patent issued with claims 1-22 (“Patented Claims”). 
Applicant filed an amendment to the claims on September 1, 2022 (hereinafter “September 2022 Amendment").  This action is in response to the September 2022 Amendment.   

STATUS OF CLAIMS
As of the date of this Office Action, the status of the claims is:
Patented claims 1, 3, 7, 9, 15 are amended.
Patented claims 4-6, 8, 10-14, 16-22 are original as in the ‘191 Patent.
Patented claim 2 is canceled.
Claims 23-25 and 27-52 are added and/or amended.  
New claim 26 is canceled.
	Accordingly, claims 1, 3-25 and 27-52 (“Examined Claims”) are subject to the examination of the instant reissue application.  Of these, claims 1, 9, 15, 23 and 43 are independent claims. 
 
OBJECTIONS TO AMENDMENTS
37 C.F.R. §1.173 (in part)
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.
(d) Changes shown by markings. Any changes relative to the patent being reissued which are made to the specification, including the claims, upon filing, or by an amendment paper in the reissue application, must include the following markings:
(1) The matter to be omitted by reissue must be enclosed in brackets; and
(2) The matter to be added by reissue must be underlined, except for amendments submitted on compact discs (§§ 1.96  and 1.821(c) ). Matter added by reissue on compact discs must be preceded with "U" and end with "/U" to properly identify the material being added.
(g) Amendments made relative to the patent. All amendments must be made relative to the patent specification, including the claims, and drawings, which are in effect as of the date of filing of the reissue application.
(Emphasis added)

The amendment to claims 1, 3, 7, 9, 15, 23-25 and 27-52 provided in the September 2022 Amendment is objected to because they are not compliant with §1.173:
The amendments to claims 1, 3, 7, 9, 15, 25 and 30 provided in the September 2022 Amendment are objected to because they use double bracketing which is reserved for reissues of reissue patents.  See MPEP §1453(IIV)(A).  Since this is a first reissue, amendments to the application should be made with single bracket.  See MPEP §1453(V).   
The amendments to claims 23, 27, 29 and 37-39 provided in the September 2022 Amendment are objected to because they are improper under 37 C.F.R. §1.173(d), which requires all added matter to be underlined and all deletions to be enclosed in bracket.  However,  the amendments to claims 23, 27, 29 and 37-39 use strike-through, which is improper in reissue applications.  
The amendments to claims 23-25 and 27-52 in the September 2022 Amendment are improper because they do not have proper markings under 37 C.F.R. §1.173(d) and (g).  Specifically, all claim amendments must be made with respect to the original patent, i.e., the ‘191 Patent.  Since each of claims 23-25 and 27-52 are added with respect to the ‘191 Patent, they should be completely underlined, both claim numbers and text.  However, each of new claims 23-25 and 27-52 are not presented with underlining throughout the claims. Moreover, since claims 23-25 and 27-52 are new with respect to the ‘191 patent, their status should be – New or New-Amended – (not Currently Amended or Previously Presented). See MPEP §1453 V. C. Presentation of New Claims.  
A proper amendment is required in response to this Office action.  While such objection is held in abeyance herein for purpose of this Office action only, the Examiner notes all further communications from the reissue applicant will be held to strict compliance with 37 CFR § 1.173.
OBJECTION TO SPECIFICATION
The disclosure is objected to because of the following informalities:
Col. 11, line 1, “the printed-circuit board 72” should be placed with — the printed circuit board 62 --.
Appropriate correction is required.


CLAIMS INTERPRETATION
After careful review of the original specification, the prosecution history, and unless expressly noted otherwise by the Examiner, the Examiner finds that she is unable to locate any lexicographic definitions (either express or implied) with the required clarity, deliberateness, and precision with regard to pending and examined claims.  Because the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision, the Examiner concludes that Applicant is not his own lexicographer for the pending and examined claims.  See MPEP §2111.01(IV).
The Examiner further finds that because the pending and examined claims herein recite neither “step for” nor “means for” nor any substitute therefore, the examined claims fail Prong (A) as set forth in MPEP §2181(I).  Because all examined claims fail Prong (A) as set forth in MPEP §2181(I), the Examiner concludes that all examined claims do not invoke 35 U.S.C. §112 (f). See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008)(precedential)(where the Board did not invoke 35 U.S.C. § 112 (f) because “means for” was not recited and because applicant still possessed an opportunity to amend the claims).
Because of the Examiners’ findings above that Applicant is not his own lexicographer and the pending and examined claims do not invoke 35 U.S.C. §112 (f), the pending and examined claims will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984).  Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP §2111.01(I).  It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP §2111.01(II).

DEFECTIVE OATH/DECLARATION  
37 C.F.R. §1.175 Reissue oath or declaration (in part).
(a)    The inventor’s oath or declaration for a reissue application, in addition to complying with the requirements of § 1.63, § 1.64, or § 1.67, must also specifically identify at least one error pursuant to 35 U.S.C. 251 being relied upon as the basis for reissue and state that the applicant believes the original patent to be wholly or partly inoperative or invalid by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than the patentee had the right to claim in the patent.
(b)    If the reissue application seeks to enlarge the scope of the claims of the patent (a basis for the reissue is the patentee claiming less than the patentee had the right to claim in the patent), the inventor's oath or declaration for a reissue application must identify a claim that the application seeks to broaden. A claim is a broadened claim if the claim is broadened in any respect.


Examiner recognizes “Applicant will submit in the near future new reissue declarations ..”.  However, since the new reissue declaration has not been received, the objection based on defective oath/declaration remain as a non-final Office action mailed out June 10, 2022 (hereinafter “June 2022 NF”): 
The reissue declaration filed July 9, 2021 (hereinafter the "2021 Reissue Declaration”) is acknowledged.  However, Examiner objects to this error statement on the basis that the 2021 Reissue Declaration fails to state a proper error in the claims on which to base this reissue.  
It is not sufficient for an oath/declaration to merely state “New claims 23-52 are being added.” Rather, the oath/declaration must specifically identify an error.  The reissue oath/declaration must identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid. 
 However, Examiner finds herein that Applicant has not identified a single word, phrase, or expression in these claims and how it renders the claims wholly or partly inoperative or invalid. Just pointing out the new claims is not specific enough. It does not properly identify specific changes or amendments to the claims pursuant to 37 CFR § 1.175(a).  Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  The difference of the newly added claims from the original claims must be pointed out. See MPEP § 1414.  
Further, since this is a broadening reissue, the declaration must identify which claim has been broadened.

1414    Content of Reissue Oath/Declaration (in part) 
II.    A STATEMENT OF AT LEAST ONE ERROR WHICH IS RELIED UPON TO SUPPORT THE REISSUE APPLICATION (I.E., THE BASIS FOR THE REISSUE) 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For an application filed on or after September 16, 2012 that seeks to enlarge the scope of the claims of the patent, the reissue oath or declaration must also identify a claim that the application seeks to broaden. A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim, and how it renders the original patent wholly or partly inoperative or invalid.  
(Emphasis added)

37 CFR §3.73(c) STATEMENT
      The Statement under 37 C.F.R. §3.73(c) filed together with the September 2022 Amendment (hereinafter “September 2022 3.73(c) Statement”) is objected to because: 
       After reviewing the September 2022 3.73(c) Statement, Examiner finds that the September 2022 3.73 (c) provide incorrect Reel/Frame Number of the assignment record.  Reel/Frame Numbers: 1/ 056854/0575, 2/ 056854/0685, and 3/ 056877/0309 are not belonging to the ‘191 Patent. The assignee showing of ownership must be in compliance with 37 CFR 1.172. See MPEP §1410.01.  All fourth Assignments listed below are missing from the September 2022 3.73(c) Statement. Applicant is required to provide a new statement under 37 C.F.R. §3.73(c) properly identifying all the assignment records. For example: Reel/Frame 045903/0647 (Assignment 1); Reel/Frame 045903/0694 (Assignment 2); Reel/Frame 046245/0876 (Assignment 3) and Reel/Frame 046517/0678 (Assignment 4). 

    PNG
    media_image2.png
    1107
    1101
    media_image2.png
    Greyscale

CONSENT
37 C.F.R. §1.172 Reissue Applicant.
(a) The reissue applicant is the original patentee, or the current patent owner if there has been an assignment. A reissue application must be accompanied by the written consent of all assignees, if any, currently owning an undivided interest in the patent. All assignees consenting to the reissue must establish their ownership in the patent by filing in the reissue application a submission in accordance with the provisions of § 3.73(c).

         As noted above, the September 2022 3.73(c) Statement is acknowledged but is not proper to establish ownership in the ‘238 Application (the ‘191 Patent) that Applicant is attempting to reissue herein. That is, assignees seeking consent to reissue must establish correct ownership of the patent to be issued, i.e., the ‘191 Patent. Accordingly, Applicant (assignee) is required pursuant to §1.172 to provide a proper statement of ownership in order to provide a proper consent to this reissue application.

REJECTIONS BASED ON RECAPTURE
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.
Claims 23-25 and 27-52 remain rejected under 35 U.S.C. §251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application, which includes the patent family’s entire prosecution history, for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application, specifically a parent application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. §251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Below are the pertinent Examiners’ findings of fact relevant to this rejection:
05/25/2018   The ‘238 Application was filed and contained original claims 1-30.  In the same day, Applicant filed a preliminary Amendment cancel claims 6, 8, 19-24, 27 and 30 and amended claims 1-2, 9-14, 16-18, 25-26.  Thus, claims 1-5, 7, 9-18, 25, 26, 28 and 29 were remain. Of these, claim 1 was an independent apparatus claim.
10/09/2018   The original Examiner issued an Office action rejecting claims 1-5, 7, 9-18, 25, 26, 28 and 29 under 35 U.S.C. 103 as being unpatentable over Javanifard et al (USP 5,602,794) in view of any one of Ker et al, Kushnarenko et al and Chang et al. (hereinafter the “2018 NF Action”).
01/09/2019   Applicant filed an amendment which canceled claim 1; amended claims 2-5, 7, 9-14, 16, 17, 26 and added claim 31 (hereinafter the “Jan 2019 Amendment”).  
Therein, claim 2 was amended as follows:                   
    PNG
    media_image3.png
    339
    635
    media_image3.png
    Greyscale

Claim 5 was amended as follows:                     
    PNG
    media_image4.png
    203
    630
    media_image4.png
    Greyscale
                     
            
    PNG
    media_image5.png
    173
    573
    media_image5.png
    Greyscale

Claim 16 was amended as follow:

    PNG
    media_image6.png
    261
    624
    media_image6.png
    Greyscale
 
          
    PNG
    media_image7.png
    205
    535
    media_image7.png
    Greyscale


Applicant in the Jan 2019 Amendment further specifically argued that the prior art used in the 2018 NF Action does not teach the newly added limitation to claim 2:  

    PNG
    media_image8.png
    105
    626
    media_image8.png
    Greyscale

(Jan 2019 Amendment, page 11)
Applicant further argued that the prior art used in the 2018 NF Action does not teach the newly added limitations to claim 5:  

    PNG
    media_image9.png
    244
    625
    media_image9.png
    Greyscale

                         ….
    PNG
    media_image10.png
    108
    613
    media_image10.png
    Greyscale

                       (Jan 2019 Amendment, pages 15-16)
Applicant further argued when distinguishing the prior art for claim 16:

    PNG
    media_image11.png
    228
    608
    media_image11.png
    Greyscale

                     (Jan 2019 Amendment, page 21)

02/07/2019   The original examiner issued a Notice of Allowance, allowing claims 2-5, 7, 9-18, 25, 26, 28, 29 and 31 (hereinafter “the February 2019 Allowance”). The reasons for allowance stated “the claims 2-5, 7, 9-18, 25, 26, 28, 29 and 31 are now allowed because none of the prior art of record discloses or suggests the limitation in independent claim 2 that the charge pump is on figured such that at least some charge that leaves the charge pump passes through an inductor, the limitation in independent claim 5 of a magnetic filter connected to the charge pump which causes the charge pump to operate at least partially adiabatically, or the limitations in independent claim 16 set forth on the last six lines of the claim.”
05/07/2019   Applicant filed an amendment after Notice of Allowance under rule 1.312 which added claim 32-33 (hereinafter the “May 2019 Amendment”).  
06/04/2019   The original Examiner issued a second Notice of Allowance, allowing claims 2-5, 7, 9-18, 25, 26, 28, 29 and 31-33.  
07/09/2019   The ‘238 Application issued as the ‘191 Patent.  Claims 2-5, 7, 9-18, 25, 26, 28, 29 and 31-33 renumbered as Patent claims 1-22.
Based on the above finding of fact, Examiner herein determines the following surrender-generating limitations (i.e., limitations that were presented, argued or stated to make the claims patentable and thus generate surrender of the claimed subject matter): 
SGL(a)	“wherein the charge pump is configured such that at least some charge that leaves said charge pump passes through an inductor" as recited in Patent claim 1 (and dependent claims 2-8).  This feature was added to claim 2 (renumbered as Patent claim 1) in the Jan 2019 Amendment and further was explicitly argued by the Applicant as a feature to overcome the applied prior art. Thus, Examiner finds that Applicant has through this amendment and argument has emphasized that the charge pump is configured such that at least some charge that leaves said charge pump passes through an inductor.
SGL(b)	“said apparatus further comprising a magnetic filter connected to said charge pump thereby causing said charge pump to operate at least partially adiabatically” as recited in Patent Claim 9 (and dependent claims 10-14).  This feature was added to claim 5 (renumbered as Patent claim 9) in the Jan 2019 Amendment and further was explicitly argued by the Applicant as a feature to overcome the applied prior art.  Thus, Examiner finds that Applicant has through this amendment and arguments have emphasized that the magnetic filter connected to the charge pump. 
SGL(c)	“a printed-circuit board having opposed first and second faces and a first die protruding from said first face, wherein at least a portion of said power converter protrudes from said second face, wherein said printed-circuit board is mounted to be in electrical communication with said motherboard, wherein said second face faces said motherboard, and wherein an accommodation space receives said at least a portion of said power converter” as recited in Patent Claim 15 (and dependent claims 16-22).  This feature was added to claim 16 (renumbered as Patent claim 15) in the Jan 2019 Amendment and further was explicitly argued by the Applicant as a feature to overcome the applied prior art.  Thus, Examiner finds that Applicant has through this amendment and arguments has emphasized that the printed-circuit board having opposed first and second faces and the first die protruding from the first face, wherein at least the portion of the power converter protrudes from the second face, wherein the printed-circuit board is mounted to be in electrical communication with the motherboard, wherein the second face faces the motherboard, and wherein an accommodation space receives the at least the portion of the power converter.

A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
(2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
(3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”  See MPEP §1412.02(I).

Recapture in Claims 23-25, and 27-42 related to SGL(a), SGL(b)
Regarding step 1, upon review of pending and examined claims 23-25, 27-42 of the instant reissue application in comparison to Patent claims 1-22 of the ‘191 Patent, Examiner finds that Applicant through the September 2022 Amendment has broadened the scope of the patented claims 1-22 by specifically omitting 1/ “the charge pump is configured such that at least some charge that leaves said charge pump passes through the inductor”; 2/ “the magnetic filter connected to said charge pump thereby causing said charge pump to operate at least partially adiabatically”.

Regarding step 2, Examiner finds that 1/ “the charge pump is configured such that at least some charge that leaves said charge pump passes through the inductor”; 2/ “the magnetic filter connected to said charge pump thereby causing said charge pump to operate at least partially adiabatically” are directly related to the surrendered subject matters SGL(a), SGL(b).  Applicant through the amendment and arguments emphasized that 1/ “the charge pump is configured such that at least some charge that leaves said charge pump passes through the inductor”; 2/ “the magnetic filter connected to said charge pump thereby causing said charge pump to operate at least partially adiabatically” were the features that overcame the prior art (See the ‘238 Application, Jan 2019 Amendment, remarks at pages 11, 15-16 and the February 2019 Allowance).  This is the same feature that has now been omitted from the claims.

Regarding step 3, Examiner finds that claims 23-25 and 27-42 have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See MPEP §1412.02 (I)(C).  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See Id.  Following a review of the examined claims 23-25 and 27-42, Examiner finds that these claims have not been narrowed in other aspects related to SGL(a), SGL(b).  Rather, the explicit features as argued by Applicant that 1/ “the charge pump is configured such that at least some charge that leaves said charge pump passes through the inductor”; 2/ “the magnetic filter connected to said charge pump thereby causing said charge pump to operate at least partially adiabatically” have been completely omitted from new claims 23-25 and 27-42.  New claim 23 (and dependent claims 24-25 and 27-42) recited limitations: processor die and a first die.  However, these newly limitations are not related to the surrendered limitations: SGL(a), SGL(b). In fact, the surrendered limitations foregoing are completely omitted from the reissue claims 23-25 and 27-42.  Thus, the reissue claims 23-25 and 27-42 do not avoid the recapture rule in a manner other respect.  It is noted that although claim 23 now claims “the switching network comprises at least a first die and a charge pump”, however, SGL(a): “the charge pump is configured such that at least some charge that leaves said charge pump passes through the inductor”, and SGL(b): “the magnetic filter connected to said charge pump thereby causing said charge pump to operate at least partially adiabatically” are still completely missing from claims 23-25 and 27-42. 
In view of the forgoing, Examiner finds Applicant specifically omitted the features of SGL(a), SGL(b) surrendered during the prosecution of the original application, the ‘238 Application.  Accordingly, Examiner concludes the Applicant’s failure to include the features of SGL(a), SGL(b) are improper recapture in claims 23-25 and 27-42 herein.

Recapture in Claims 43-52 related to SGL(c)
Regarding step 1, upon review of pending and examined claims 43-52 of the instant reissue application in comparison to Patent claims 15-22 of the ‘191 Patent, Examiner finds that Applicant through the September 2022 Amendment has broadened the scope of the patented claims 15-22 by specifically omitting “the printed-circuit board having opposed first and second faces and the first die protruding from the first face, wherein at least the portion of the power converter protrudes from the second face, wherein the printed-circuit board is mounted to be in electrical communication with the motherboard, wherein the second face faces the motherboard, and wherein the accommodation space receives the at least the portion of the power converter”.

Regarding step 2, Examiner finds that “the printed-circuit board having opposed first and second faces and the first die protruding from the first face, wherein at least the portion of the power converter protrudes from the second -face, wherein the printed-circuit board is mounted to be in electrical communication with the motherboard, wherein the second face faces the motherboard, and wherein the accommodation space receives the at least the portion of the power converter” is directly related to the surrendered subject matter SGL(c).  Applicant through the amendment and arguments emphasized that “the printed-circuit board having opposed first and second faces and the first die protruding from the first face, wherein at least the portion of the power converter protrudes from the second face, wherein the printed-circuit board is mounted to be in electrical communication with the motherboard, wherein the second face faces the motherboard, and wherein the accommodation space receives the at least the portion of the power converter” was the feature that overcame the prior art (See the ‘238 Application, Jan 2019 Amendment, remarks at pages 21-22 and the Notice of Allowance issued on February 7, 2019).  This is the same features that have now been omitted from claims 43-52.

Regarding step 3, Examiner finds that claims 43-52 have not been materially narrowed in other respects to overcome the broadening aspect to avoid recapture.  If surrendered subject matter has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See MPEP §1412.02 (I)(C).  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is eliminated from a claim in the reissue application, then a recapture rejection under 35 U.S.C. §251 is proper and must be made for that claim. See Id.  Following a review of pending and examined claims 43-52, although claim 43 cited “the printed circuit board having a first terminal coupled to a power supply and a second terminal coupled to ground”, nonetheless, the limitation “the printed-circuit board having opposed first and second faces and the first die protruding from the first face, wherein at least the portion of the power converter protrudes from the second face, wherein the printed-circuit board is mounted to be in electrical communication with the motherboard, wherein the second face faces the motherboard, and wherein the accommodation space receives the at least the portion of the power converter” is still completely missing from the new claim 43.  Furthermore, Examiner finds that new claims 43-52 have not been narrowed in other aspects related to SGL(c) rather the explicit feature as argued by Applicant that “the printed-circuit board having opposed first and second faces and the first die protruding from the first face, wherein at least the portion of the power converter protrudes from the second face, wherein the printed-circuit board is mounted to be in electrical communication with the motherboard, wherein the second face faces the motherboard, and wherein the accommodation space receives the at least the portion of the power converter” has been omitted from new claims 43-52.  New claim 43 (and dependent claims 44-52) recited limitations: a high voltage path, a low voltage path, at least one discrete passive device.  However, these newly limitations are not related to the surrendered limitations: “the printed-circuit board having opposed first and second faces and the first die protruding from the first face, wherein at least the portion of the power converter protrudes from the second face, wherein the printed-circuit board is mounted to be in electrical communication with the motherboard, wherein the second face faces the motherboard, and wherein the accommodation space receives the at least the portion of the power converter”. In fact, the surrendered limitations foregoing are completely omitted from new claims 43-52.  Thus, new claims 43-52 do not avoid the recapture rule in a manner other respects.
In view of the forgoing, Examiner finds Applicant specifically omitted the feature of SGL(c) surrendered during the prosecution of the original application, the ‘238 Application.  Accordingly, Examiner concludes the Applicant’s failure to include the feature of  SGL(c) is improper recapture in claims 43-52 herein.

CLAIM REJECTIONS – 35 U.S.C. § 112 
The following is a quotation of 35 U.S.C. §112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


New Matter/Written Description Rejection: 
Claims 23-25 and 27-52 remain rejected under 35 U.S.C. §112(1st ¶) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention, and thus introduce new matter herein.
Claim 23 recites:

    PNG
    media_image12.png
    255
    700
    media_image12.png
    Greyscale

  As noted in the previous Office action, Examiner does not find support for the specification discloses two separate elements: 1/ a processor die, and 2/ a switching (converter) network comprising at least a first die. As explained in the September 2022 Amendment, page 19, second paragraph: “For example, the original patent states that “[s]ome embodiments include a die, such as a processor die” (original patent at column 1, line 64) and shows die 60 in Figures 6-12 and die 66 in Figures 13-17. Accordingly, “a processor die” of claim 23 is shown in the drawings”.  However, if considered both die 60 and die 66 are processor die, then which element is referred as “a first die” as called for in claim 23?  Insofar as understood, die 60 is considered as both the first die and the processor die.  It appears that different limitations are used to describe the same die.  Thus, for Applicant to now claim the processor die separates from the switching network comprising at least the first die lacks a written description and thus is new matter herein.   In addition, even if considered die 60 is the first die and die 66 is the processor die, then the processor die is seen to be a part of the switching network, not a separate element.               
Claims 24-25, 27-42 are rendered indefinite by the deficiencies of claim 23.
Additionally, claim 43 recites:
… a package coupled to the printed circuit board, the package comprising:
    PNG
    media_image13.png
    291
    688
    media_image13.png
    Greyscale

As explained in the September 2022 Amendment, page 18, capacitors C1A and C2A provide support for the “at least one discrete passive device”.  However, as shown in Fig. 5, capacitors C1A and C2A appear as part of one or more switch-capacitor networks.  Examiner does not find sufficient support for the “at least one discrete passive device” is a separate element from the “one or more switched-capacitor networks”.  It appears that different limitations are used to describe the same capacitors.  Thus, Examiner concludes to now claim “one or more switched-capacitor networks” and “the at least one discrete passive device” lack a clear written description and is new matter herein.  
Claims 44-52 are rendered indefinite by the deficiencies of claim 43.
Indefinite Rejection:
Claims 3, 7, 10, 23-25 and 27-52 remain rejected under 35 U.S.C. §112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said regulator" in lines 2 and 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "said regulator" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding claim 10, it is unclear as to whether “a controller of said charge pump” recited in line 2 is additional limitation “a charge-pump controller” as previously cited in claim 9, last line.  As seen in fig. 1, element 40 is seen to read as “a charge pump controller”.  Which element is referred as “a controller of said charge pump”?  
Regarding claim 23, it is not fully clear what element is Applicant referring as “a first die” cited in line 3.  As noted in the above 112, 1st paragraph, if considered both die 60 and die 66 are processor die as explained in the September 2022 Amendment, page 19, 2nd paragraph, then which element is referred as “the first die” as recited in claim 23.  It appears that different limitations are used to describe the same die.  In order to avoid any confusion, Applicant is required to particularly point out how this limitation reads on the circuit arrangement of the drawings.  
Claim 25 is similarly rejected as claim 23, it is not fully clear which element is Applicant referring as the first die if considered both die 60 and 66 are processor dies as explained in the September 2022 Amendment.  In order to avoid any confusion, Applicant is required to particularly point out how this limitation reads on the circuit arrangement of the drawings.  
Claim 30 is similarly rejected as claim 25 regarding the first die and the processor die.  Moreover, it is unclear as to whether “a processor die” recited in line 1 is additional limitation “a processor die” as previously cited in claim 23, line 2.  Furthermore, claim 30 recites the limitation "the processor" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 31 is similarly rejected as claim 23.  It is not fully clear what element is the Applicant referring as “the processor die and the first die”?  If the second die 66 is in fact the processor die, then the processor die should be claiming as part of the switching network of claim 23 as explained in the above 112, 1st paragraph.
Claims 32, 36-38, 41 are similarly rejected as claim 23 regarding “the first die” and “the processor die”.
Claims 24, 27-29, 33-35, 39-40, 42 are rendered indefinite by the deficiencies of claim 23.
Regarding claim 43:  As explained in the above 112, 1st paragraph, the capacitors C1A and C2A are seen as part of one or more switch-capacitor networks shown in Fig. 5.  Examiner does not find sufficient support for the “at least one discrete passive device” is a separate element from the “one or more switched-capacitor networks”.  It appears that different limitations are used to describe the same capacitors.  
Claims 44-52 are rendered indefinite by the deficiencies of claim 43.

REJECTIONS - 35 U.S.C. §251
Defective Oath
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

Claims 1, 3-25 and 27-52 and the instant reissue application as a whole remain rejected as being based upon a defective reissue declaration under 35 U.S.C. §251. See 37 C.F.R. §1.175. The nature of the defects in the 2018 Reissue Declaration is set forth in the discussion above.

Defective Consent
      Claims 1, 3-25 and 27-52 and this reissue application as a whole remain rejected as being based upon a defective consent under 35 U.S.C. §251. Because Examiner finds that Applicant (assignee) has not properly established all ownership of the ‘191 Patent in the September 2022 3.73(c) Statement as provided above, Applicant (assignee) has not properly consented to this reissue application. 

Rejections Based on New Matter
Claims 23-25 and 27-52 and this reissue application as a whole remain rejected under 35 U.S.C. §251 for containing new matter and further for failing the original patent requirement because the invention recited therein is not unequivocally disclosed in the specification of the ‘191 Patent.  The nature of the new matter is discussed above in the rejections under pre-AIA  35 U.S.C. §112 (1st ¶).

CLAIM REJECTIONS - 35 U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1/ Claims 1 and 8 remain rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Szczeszynski et al (U.S Patent No. 9,658,635).
Regarding claim 1:  Szczeszynski  discloses in Figs. 1, 4, 6 and 8 an apparatus comprising a charge pump (100) for use in a power converter (col. 4, line 15-17), said charge pump being packaged with a load (392) that receives charge provided by said charge pump (100), said charge pump (100) comprising a plurality of switches (1-2, Figs. 1, 6 or 8) that, when connected to a plurality of capacitors (C1-C4, Figs. 1, 6 or 8), cause said plurality of capacitors (C1-C4, Figs. 1, 6 or 8) to assume a selected configuration (Figs. 1, 6 or 8), said switches (1-2, Figs. 1, 6 or 8) being configured to cause transitions between said configurations of said capacitors (C1-C4, Figs. 1, 6 or 8), wherein said charge pump (100) comprises a first terminal (310, Fig. 6 or 110, Figs. 1 and 8) and a second terminal (390, fig. 6 or 190, Figs. 1 and 8), and wherein said charge pump (100) transforms a first voltage (VX) at said first terminal (110 or 310) into a second voltage (voltage at 190 or 390) at said second terminal (390, fig. 6 or 190, Figs. 1 and 8), wherein the charge pump (100) is configured such that at least some charge that leaves said charge pump (100) passes through an inductor (326, Fig. 4),
wherein said power converter (col. 4, lines 15-17) comprises a power-converter controller (350) and said charge pump (100), wherein said power-converter controller (350) comprises a charge-pump controller (350) that controls said charge pump (100).
  
    PNG
    media_image14.png
    300
    428
    media_image14.png
    Greyscale

Fig. 1 of the Szczeszynski is reprinted.

    PNG
    media_image15.png
    316
    452
    media_image15.png
    Greyscale

Fig. 4 of the Szczeszynski is reprinted:

    PNG
    media_image16.png
    234
    467
    media_image16.png
    Greyscale

Fig. 6 of the Szczeszynski is reprinted:


    PNG
    media_image17.png
    568
    413
    media_image17.png
    Greyscale

Fig. 8 of Szczeszynski is reprinted.

Regarding claim 8:  Szczeszynski further discloses the apparatus of claim 1, wherein said switches (1, 2) define plural paths (Fig. 8) along which charge stored in said capacitors (C1-C4) is transferred between said first and second terminals (110 and 190). 

2/ Claims 9-11 remain rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Low et al (U.S Patent No. 10,128,745).
Regarding claim 9:  Low discloses in Figs. 12-14 an apparatus comprising a charge pump (110, Figs. 1, 5, 7, 9, 12-14) for use in a power converter (Figs. 12-14 are block diagrams of power converters), said charge pump (110) being packaged with a load (140, Figs. 12-14) that receives charge provided by said charge pump (110, Figs. 1, 5, 7, 9, 12-14), said charge pump (110, Figs. 1, 5, 7, 9, 12-14) comprising a plurality of switches (114, Figs. 12-14) that, when connected to a plurality of capacitors (112, Figs. 12-14), cause said plurality of capacitors (112, Figs. 12-14) to assume a selected configuration, said switches (114, Figs. 12-14) being configured to cause transitions between said configurations of said capacitors (112, Figs. 12-14), wherein said charge pump (110, Figs. 12-14) comprises a first terminal (116, Figs. 12-14) and a second terminal (118, Figs. 12-14), and wherein said charge pump (110) transforms a first voltage (Vin, Figs. 1, 5, 7, 9) at said first terminal into a second voltage (Vout, Figs. 1, 5, 7, 9) at said second terminal, said apparatus further comprising a magnetic filter (130, Fig. 14, see col. 3, lines 8-9: “Either the first or second regulator can be a magnetic filter”; col. 12, lines 15-17: “In other examples, either the first regulator circuit 130 or the second regulator circuit 160 is a magnetic filter, such as an LC filter, instead of a converter” and also see claims 22-23 of Low) connected to said charge pump (110) thereby causing said charge pump (110) to operate at least partially adiabatically (col. 2, lines 47-51: “In one aspect, in general, an approach to improving efficiency of a charge pump using adiabatic charge transfer makes use of three or more states, each corresponding to a configuration of switches coupling capacitors to one another and/or the input and output terminals of the charge pump” and col. 12, lines 17-27:  “If the first regulator circuit 130 is a magnetic filter, then the regulation capability of the power converter 102 is only accomplished by the second regulator circuit 160 and adiabatic operation is in part possible due to the first regulator circuit 130 acting as a current load. Similarly, if the second regulator circuit 160 is a magnetic filter, then the regulation capability of the power converter 102 is only accomplished by the first regulator circuit 130 and adiabatic operation is in part possible due to the second regulator circuit 160 acting as a current source.)
wherein said power converter (Figs. 12-14 are block diagrams of the power converters) comprises a power-converter controller (120) and said charge pump (110), wherein said power-converter controller (Figs. 12-14 are block diagrams of the power converters) comprises a charge-pump controller (120) that controls said charge pump (110).
Fig. 14 of Low is reprinted:
 
    PNG
    media_image18.png
    280
    468
    media_image18.png
    Greyscale

Regarding claim 10:  Low discloses the apparatus of claim 9, further comprising a communication link (See Figs. 12-14) between a controller (120) of said charge pump (110) and said load (140) to receive instructions from said load (140). 

Regarding claim 11:  Low discloses the apparatus of claim 9, further comprising a regulator (160, Figs. 12-14) connected to said charge pump (110).

3/  Claims 23-25 and 27-42 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Saraswat et al  (US 2012/0250443).
Regarding claim 23:  Saraswat discloses in Fig. 1B an apparatus, comprising:
a processor die (202 (Fig. 2); a first die of a first process type (claim 1, line 2); claim 14 “a processor die”; and
a switching network (GVR 222, LVR 232A - LVR 232B, 204-214) comprising at least a first die ((204-214), a second die of a second process type (claim 1, lines 2-3)) and a charge pump ([0021] … The higher voltage can be generated in any suitable manner. For example, it could be generated by a charge pump stage after the GVR, e.g., following a buck converter, or it could be generated simply using a buck/boost topology for the GVR(s) to pump up the voltage at the global high supply rail.),
wherein the processor die (202)  and the first die (204-214) are incorporated into a same package [206, Fig. 2], and
wherein the first die (204-214) is bonded to the processor die (202) to provide a connection of an output voltage from the switching network (GVR 222, LVR 232A - 232F, 204-214) to the processor die (202)  to facilitate operation of the processor die (202) based, at least in part, on the output voltage.
Fig. 2 of Saraswat is reprinted:

    PNG
    media_image19.png
    425
    537
    media_image19.png
    Greyscale


Regarding claim 24: Saraswat discloses the apparatus of claim 23, wherein the output voltage comprises a regulated voltage (via GVR 222, LVR 232A-232F)

Regarding claim 25:  Saraswat discloses the apparatus of claim 23, wherein the first die (202) is bonded to the processor die (204-214) to form an integrated circuit (IC) ([0001] The present invention generally relates to integrated circuits and in particular, to so-called three dimensional integrated circuits; [0003] FIG. 1 shows a heterogeneous three-dimensional integrated circuit module; [0004] FIG. 2 is a diagram of a 3D IC module with a power distribution topology in accordance with some embodiments; [0006] FIG. 4 shows a side schematic portion of a 3D integrated circuit module in accordance with some embodiments.)
Regarding claim 27: Saraswat discloses the apparatus of claim 23, wherein the switching network (GVR 222, LVR 232A-LVR 232F, 204-214) comprises a regulator (GVR 222, LVR 232A-LVR 232F).

Regarding claim 28: Saraswat discloses the apparatus of claim 27, wherein the regulator (GVR 222, LVR 232A-LVR 232F) comprises at least one of the following: a buck converter; a boost converter; a buck/boost converter; a fly-back converter; a forward converter; a half-bridge converter; a full-bridge converter; a Cuk converter; a resonant converter; a linear regulator; or any combination thereof ([0015] The GVR(s) and LVRs may be implemented with any suitable voltage regulator designs. For example, the GVR 222, which will likely source much more power than the LVRs, may be implemented with switching type DC-DC converters such as a buck, buck-boost or boost-buck converter, synchronous or otherwise, depending on whether the "external voltage" is being down or up converted. Other suitable designs could also be employed;  [0016] The LVRs, which source less power, may be implemented with switching buck type regulators or with other possibly more suitable designs such as switching capacitor designs.)

Regarding claim 29: Saraswat discloses the apparatus of claim 23, wherein the switching network comprises at least one of the following topologies: a Ladder-type topology; a Dickson-type topology; a Series-Parallel-type topology; a Fibonacci-type topology; a Doubler-type topology; or any combination thereof (see Fig. 2).

Regarding claim 30: Saraswat discloses the apparatus of claim 23, wherein the processor die (202) is mounted beneath the first die (204-214) within the same package (200) so as to provide the output voltage to the processor via the connection (see Fig. 2).

Regarding claim 31: Saraswat discloses the apparatus of claim 30, wherein the connection comprises a conductive path (a conductive path within 200, see Figs. 2-4) to couple at least the processor die (202) and the first die (204-214).

Regarding claim 32: Saraswat discloses the apparatus of claim 31, wherein the conductive path (the conductive path within 200) to have a length that is shorter than a length that the conductive path would have had if the processor die had been mounted beside the first die ([0027] FIG. 4 shows a side view of a portion of a 3D stack. It comprises die layers 402, mounted together through distribution layers 404. This figure illustrates that dies may be coupled in desired combinations of front-side to front-side, back-side to back-side, and/or any other suitable combination, depending on particular design concerns. While not depicted, they could also be disposed front-side to back-side, etc. Along these lines, the functional die layers could be in any suitable order, although it may be desirable to dispose layers generating the most heat (e.g., core/processor layer(s)) on the outside, e.g., top or bottom. Likewise, for improved bandwidth, different layers may be made to be closer to certain other layers to achieve faster transfers rates for important channels.  It’s clear that if the processor die 202 had been mounted beside the first die 204-214, the conductive path length is shorter).

Regarding claim 33:  Saraswat discloses the apparatus of claim 31, wherein the conductive path is disposed within the same package (conductive path within 200) so as to eliminate or reduce inductance of the conductive path while the output voltage is provided to the processor (see Fig. 2).

Regarding claim 34: Saraswat discloses the apparatus of claim 31, wherein the conductive path includes a regulator (GVR 222, LVR 232A- LVR 232F) having an input node and an output node, the regulator (GVR 222, LVR 232A- LVR 232F) to receive a first voltage at the input node and to provide the output voltage at the output node (see Fig. 2).

Regarding claim 35:  Saraswat discloses the apparatus of claim 31, wherein the conductive path is encapsulated into the same package (the conductive path is encapsulated within 200).

Regarding claim 36:  Saraswat discloses the apparatus of claim 23, wherein the processor die (202) and the first die (204-214) are coupled via a face-to-face-type bonding (Fig. 2).

Regarding claim 37:  Saraswat discloses the apparatus of claim 23, and further comprising a control bus (228, Fig. 2) to facilitate communication between the processor die (202) and the switching network (GVR 222, LVR 232A – LVR 232F, 204-214).

Regarding claim 38:  Saraswat discloses the apparatus of claim 23, wherein the processor die (202) and the switching network (GVR 222, LVR 232A – LVR 232F, 204-214) are integrated into a single die (when multiple dies stacked in for 3D integrated circuit stack).

Regarding claim 39:  Saraswat discloses the apparatus of claim 23, wherein the switching network comprises a plurality of switches controllable (a plurality of switching capacitor; [0016] The LVRs, which source less power, may be implemented with switching buck type regulators or with other possibly more suitable designs such as switching capacitor designs. (Switching capacitor designs may be favored since while requiring relatively substantial capacitance, do not require inductors, which exploits the fact that 3D modules may have plenty of available capacitance when taking into account their did-to-die capacitor (C.sub.IF) capability from the die-to-die interface.)...; [0018] … In the depicted embodiment, switching capacitor VRs (SCVRs) are used to take advantage of the extra available capacitance opportunities. Each LVR includes on-die capacitors (C.sub.D) as well as interface capacitors (C.sub.IF), which may be formed in distribution layers sandwiched between adjacent die layers), via a controller (228), to transition the switching network (GVR 222, LVR 232A – LVR 232F, 204-214) between different states.
Regarding claim 40: Saraswat discloses the apparatus of claim 39, wherein the plurality of switches (the plurality of switching capacitor) are external to the controller (228, see Fig. 2).

Regarding claim 41: Saraswat discloses the apparatus of claim 39, wherein the plurality of switches (the plurality of switching capacitor) are disposed on the first die (204-214) and the processor die (202) is disposed on a die separate from the first die (204-214, see Fig. 2).

Regarding claim 42: Saraswat discloses the apparatus of claim 23, wherein the same package (200) comprises a multi-layer package (different layer shown in Figs. 2-4).

4/ Claims 23-25, 27, 29, 36-38 and 42 are also rejected under 35 U.S.C. 102(a) (1) or (a)(2) as being anticipated by Karp et al (2009/0160482).
Regarding claim 23:  Karp discloses in Fig. 4A an apparatus, comprising:
a processor die (402, 200); and
a switching network comprising at least a first die (300) and a charge pump ([0060] A number of advantages may be obtained from using one or more separate FPGA and IO dies 200 and 300, respectively. For example, FPGA die 200 may be manufactured with a lithography which provides approximately a 25 to 75 percent shrinkage compared to the minimum dimension lithography used for manufacturing 10 die 300. Furthermore, because additional space may be available on IO die 300, all or some additional circuitry, such as additional e-fuses, flash memory, voltage regulators and charge pumps, may be added to IO die 300…);
wherein the processor die (402, 200) and the first die (300) are incorporated into a same package (400, Fig. 4B and [0031] … These dies may then be interconnected and packaged as a single integrated circuit package, such that from the standpoint of a user, such single integrated circuit package functions in effect as a single-die FPGA…], and
wherein the first die (300) is bonded to the processor die (402, 200) to provide a connection of an output voltage from the switching network (300 and charge pump) to the processor die (402, 200)  to facilitate operation of the processor die (402, 200) based, at least in part, on the output voltage.
Figs. 4A-4B of Karp are reprinted:

    PNG
    media_image20.png
    478
    452
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    314
    472
    media_image21.png
    Greyscale

Regarding claim 24: Karp discloses the apparatus of claim 23, wherein the output voltage comprises a regulated voltage ([0060]... For example, additional voltage regulators and charge pumps may be used for creating special voltages…).

Regarding claim 25:  Karp discloses the apparatus of claim 23, wherein the first die (300) is bonded to the processor die (402, 200) to form an integrated circuit (IC) (400, Figs. 4A-4B; Abstract “Formation of a hybrid integrated circuit device (400) is described…The first die (200) and the second die (300) are attached to one another via coupling interconnects respectively thereof to provide the hybrid integrated circuit device (400)”, [0009]-[0011] )

Regarding claim 27:  Karp discloses the apparatus of claim 23, wherein the switching network (300, charge pump) comprises a regulator ([0060] … Furthermore, because additional space may be available on IO die 300, all or some additional circuitry, such as additional e-fuses, flash memory, voltage regulators and charge pumps, may be added to IO die 300. For example, additional voltage regulators and charge pumps may be used for creating special voltages…).

Regarding claim 29:  Karp discloses the apparatus of claim 23, wherein the switching network comprises at least one of the following topologies: a Ladder-type topology; a Dickson-type topology; a Series-Parallel-type topology; a Fibonacci-type topology; a Doubler-type topology; or any combination thereof (see Figs. 4A-4B).

Regarding claim 36:  Karp discloses the apparatus of claim 23, wherein the processor die (402, 200) and the first die (300) are coupled via a face-to-face-type bonding (Figs. 4A).

Regarding claim 37: Karp discloses the apparatus of claim 23, and further comprising a control bus to facilitate communication between the processor die and the switching network (see Fig. 1). 

Regarding claim 38:  Karp discloses the apparatus of claim 23, wherein the processor die (402, 200) and the switching network (300, charge pump) are integrated into a single die (when attach two dies to one another to provide the hybrid integrated circuit device).

Regarding claim 42: Karp discloses the apparatus of claim 23, wherein the same package (400) comprises a multi-layer package (different layer shown in Figs. 4A-4B)

5/  Claims 23-25, 27-29 and 36-42 are also rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Rusu et al (TW201635479).
Regarding claim 23:  Rusu discloses in Fig. 1 an apparatus, comprising:
a processor die (108; Abstract and claim 1: a second die having a processing core; translation, page 5, 2nd ¶: The core die uses one or more processing cores integrated on a die to provide high speed computing and processing functions); and
a switching network comprising at least a first die (106; Abstract: a first die coupled to the substrate over the substrate; claim 1: a first die comprising a power supply circuit..) and a charge pump (translation, page 5, 3rd ¶: There is a FIVR module (not shown) for each slot (not shown) on the non-core (bottom) die powered directly by the core disposed directly above it. … The voltage regulator can be a switched voltage regulator (such as the well-known step-down voltage regulator), a switched capacitor voltage regulator, a charge pump, a low leakage voltage regulator, a linear voltage regulator or these A combination of voltage regulators of the type, such as a hybrid switching capacitor integration…” 
wherein the processor die (108)  and the first die (106) are incorporated into a same package (102, Abstract: a stacked integrated circuit package), and
wherein the first die (106) is bonded to the processor die (108) to provide a connection of an output voltage from the switching network (106 and the charge pump) to the processor die (108) to facilitate operation of the processor die (108) based, at least in part, on the output voltage.


Fig. 1 of Rusu is reprinted:

    PNG
    media_image22.png
    239
    392
    media_image22.png
    Greyscale


Regarding claim 24: Rusu discloses the apparatus of claim 23, wherein the output voltage comprises a regulated voltage (translation, page 6, 1st ¶: The voltage regulation circuit is represented by a transistor 114 to imply a pulse width modulation (PWM) of the power supplied to the core die 108. In some embodiments, the regulated power supply will be based on about one or more switched power transistors to produce a controllable duty cycle of the input voltage…;  translation, page 6, 5th ¶: The substrate is coupled to a V .sub.IN connector 234 either directly or via a socket. The V .sub.IN is regulated via a voltage regulator 214 to an inductor 210 on the back side of the non-core die.) 

Regarding claim 25:  Rusu discloses the apparatus of claim 23, wherein the first die (106) is bonded to the processor die (108) to form an integrated circuit (IC) (Abstract: Integrated passive components in a stacked integrated circuit package are described; Field of invention: This case relates to the field of integrated passive components in a stacked processor package, particularly for integrated components for power transmission.) 
Regarding claim 27: Rusu discloses the apparatus of claim 23, wherein the switching network (106, charge pump) comprises a regulator (Background of the invention, 2nd ¶: In another example, the voltage regulator, along with the non-core circuitry (eg, I/O, memory controller, and power control unit), is located in a separate die and is packaged with the die. The die is stacked with the processor cores above the die and with a voltage regulator for each core. ).

Regarding claim 28: Rusu discloses the apparatus of claim 27, wherein the regulator (the voltage regulator) comprises at least one of the following: a buck converter; a boost converter; a buck/boost converter; a fly-back converter; a forward converter; a half-bridge converter; a full-bridge converter; a Cuk converter; a resonant converter; a linear regulator; or any combination thereof (translation, page 5, 3rd ¶: There is a FIVR module (not shown) for each slot (not shown) on the non-core (bottom) die powered directly by the core disposed directly above it… Moreover, although the description herein is generally referred to as FIVR, the structures and techniques described are also applicable to other types of voltage regulators or voltage converters. The voltage regulator can be a switched voltage regulator (such as the well-known step-down voltage regulator), a switched capacitor voltage regulator, a charge pump, a low leakage voltage regulator, a linear voltage regulator or these A combination of voltage regulators of the type, such as a hybrid switching capacitor integration.)  
Regarding claim 29: Rusu discloses the apparatus of claim 23, wherein the switching network comprises at least one of the following topologies: a Ladder-type topology; a Dickson-type topology; a Series-Parallel-type topology; a Fibonacci-type topology; a Doubler-type topology; or any combination thereof (translation, page 8, 4th ¶: High density capacitors can also be formed on the surface of the germanium die. FIG. 7 shows a germanium die 702. The pores 704 can be etched into the front or back side of the non-core die 702 to form a series of parallel channels or grooves as shown.)

Regarding claim 36:  Rusu discloses the apparatus of claim 23, wherein the processor die and the first die are coupled via a face-to-face-type bonding (translation, page 6, last para.: 3 is a cross-sectional side view of another embodiment of a package suitable for use in F2F (face-to-face) stacking).

Regarding claim 37:  Rusu discloses the apparatus of claim 23, and further comprising a control bus (translation, page 6, last para.: … 3 is a cross-sectional side view of another embodiment of a package suitable for use in F2F (face-to-face) stacking. In this embodiment, the package 302 has a substrate 304 with a power supply, V .sub.IN , GND, and other external connections such as for data and control) to facilitate communication between the processor die (108) and the switching network (106, charge pump).

Regarding claim 38:  Rusu discloses the apparatus of claim 23, wherein the processor die (108) and the switching network (106, charge pump) are integrated into a single die (Abstract: Integrated passive components in a stacked integrated circuit package).

Regarding claim 39:  Rusu discloses the apparatus of claim 23, wherein the switching network comprises a plurality of switches (one or more switched power transistors) controllable via a controller (a power conditioning circuit) to transition the switching network between different states (translation, page 6, 1st ¶: The voltage regulation circuit is represented by a transistor 114 to imply a pulse width modulation (PWM) of the power supplied to the core die 108. In some embodiments, the regulated power supply will be based on about one or more switched power transistors to produce a controllable duty cycle of the input voltage. The operation of the switching power transistor is controlled by a power conditioning circuit (not shown) that receives a control signal to drive the gate of the transistor… ).
Regarding claim 40: Rusu discloses the apparatus of claim 39, wherein the plurality of switches are external to the controller (translation, page 9, 5th ¶: Depending on its application, computing device 100 may include other components that may or may not be physically and electrically coupled to board 2. These other components include, but are not limited to, volatile memory (such as DRAM) 8, non-volatile memory (such as: ROM) 9, flash memory (not shown), graphics processor 12, a digital signal processor (Figure Not shown), an encryption processor (not shown), a chipset 14, an antenna 16, a display 18 such as a touch display, a touch display control. The controller 20, a battery 22, and an audio encoder/decoder (not shown), an image encoder/decoder (not shown), a power amplifier 24, a global positioning system (GPS) device 26, and a compass 28 , an accelerometer (not shown), a gyroscope (not shown), a speaker 30, a camera 32, and a main storage device (such as a hard disk) 10, a CD player (CD) (not shown), Digital CD player (DVD) (not shown) and so on…)

Regarding claim 41: Rusu discloses the apparatus of claim 39, wherein the plurality of switches (one or more switched power transistors 114) are disposed on the first die (106) and the processor die (108) is disposed on a die separate from the first die (106).  See Fig. 1.

Regarding claim 42: Rusu discloses the apparatus of claim 23, wherein the same package (102) comprises a multi-layer package (different layer shown in Fig. 1).

ALLOWABLE SUBJECT MATTER
While claims 3-7, 12-22 and 43-52 are rejected under 35 U.S.C. §251 and 35 U.S.C. §112, 2nd paragraph as provided above, these claim are nevertheless contained allowable subject matter over the prior art of record herein.
Claims 3-7 and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, the prior art of record does not specifically show or teach the details of the charge pump in combination with “a printed-circuit board having opposed first and second faces and a first die protruding from said first face, wherein at least a portion of said power converter protrudes from said second face, wherein said printed-circuit board is mounted to be in electrical communication with said motherboard, wherein said second face faces said motherboard, and wherein an accommodation space receives said at least a portion of said power converter.”
Claims 16-22 contain allowable subject matter at least by virtue of their dependency from claim 15.   
Regarding claim 43, the prior art of record does not specifically show or teach “at least one discrete passive device comprising at least one capacitor coupled between the high voltage path and the low voltage path” in combination with “a printed circuit board” and “one or more switched-capacitor networks”.
Claims 44-52 contain allowable subject matter at least by virtue of their dependency from claim 43.
RESPONSE TO AMENDMENT
The claim objection has been withdrawn as necessitated by the September 2022 Amendment.  However, new objection for amended claims 1, 3, 7, 9, 15, 23-25, 27-52 do not have proper markings under 37 C.F.R §1.173 as noted above.
The specification objection has been withdrawn as necessitated by the September 2022 Amendment.  However, new specification objection as noted above. 
The drawing objection has been withdrawn as necessitated by the September 2022 Amendment. 
The rejection based upon a defective reissue declaration under 35 U.S.C. § 251 has been remained because new Oath/Declaration has not been received as noted above.   
The 37 CFR § 3.73( c) Statement objection has been remained because the Statement does not correctly identify Reel/Frame Number of the assignment record as noted above.
The rejection under 35 U.S.C. § 251 because claims 23-42 failing to comply with the original patent requirement has been withdrawn as necessitated by the September 2022 Amendment.  Limitation “charge pump” has been added to claim 23. 
The rejection under 35 U.S.C. § 251 as being an improper recapture has been remained for the reason stated above.  
The rejection under 35 U.S.C. § 251 based on defective consent has been remained for the reason stated above.
The rejections under 35 U.S.C. § 112(a) and (b) have been withdrawn as necessitated by the September 2022 Amendment.  However, similar 35 U.S.C §112(a) and (b) are presented for the reason stated above. 
The rejection under 35 U.S.C. § 251 for containing new matter has been remained for the reason stated above. 
The rejection of claims 1 and 8 under 35 U.S.C § 102(a)(2) as being anticipated by Szczeszynski have been remained as explained above.   
The rejection of claims 9-11 under 35 U.S.C § 102(a)(2) as being anticipated by Low have been remained as explained above.   
The rejection of claims 23-25, 27-36 and 38-42 under 35 U.S.C § 102(a)(1) as being anticipated by Schrom have been withdrawn as necessitated by the September 2022 Amendment.  The “charge pump” limitation has been added to claim 23.
The rejection of claims 23, 25, 36, 38 and 42 under 35 U.S.C § 102(a)(2) as being anticipated by Sengupta have been withdrawn as necessitated by the September 2022 Amendment.  The “charge pump” limitation has been added to claim 23.
RESPONSE TO ARGUMENT
Regarding 37 CFR § 3.73( c) Statement (page 20):
Since Reel/Frame Numbers of the assignment record are not correctly identify, the September 2022 3.73(c) Statement is objected. 
Regarding Reissue Declaration (page 20):
Since new Oath/Declaration has not been received, the 2021 Reissue Declaration remain rejected as being based upon a defective reissue declaration under 35 U.S.C. § 251.        
Regarding the rejection based on Recapture (page 21):
Applicant argues that “… claims 23-52 are directly to overlooked aspects of the invention”.  Examiner disagrees as such an argument misunderstands the nature of recapture.  As noted in the recapture rejection above, Examiner does not find any materially narrowing of the surrender generating limitation as this is where the materially narrowing must be to overcome recapture.
“Overlooked aspects” are independent and distinct inventions from the patented invention where the surrender lies and such independent and distinct inventions were overlooked during prosecution of the original patent, provided no generic claim covered both inventions.1  For example, if an application surrenders features related to a charge pump, a printed circuit board, then that surrender would not carry over to an independent and distinct invention, i.e., related to a charge pump, a printed circuit board, a first die, a second die, a regulator…). The claims now presented in the September 2022 Amendment have not been overlooked.  Examiner finds that before the surrender occurred during the prosecution of the 238 Application, i.e. at the time filling the ‘238 Application, the original claims were general to both the patent claims and the claimed examined herein.  Thus, the claims presented in the September 2022 Amendment, i.e., the examined claims herein, have not been overlooked as  general claims covering these claims has already been presented for prosecution.
For the forgoing reasons, Examiner does not find the Applicant arguments traversing the recapture rejection of claims 23-25 and 27-52 persuasive and thus maintain the rejection herein.  

Regarding the allowable Subject Matter: (page 26)
The reason Examiner indicated claim 2 would be allowable because claim 2 required both a regulator-controller controls a regulator and a charge pump controller controls a charge pump, i.e. : “… said power converter comprising a power-converter controller, said charge pump, and a regulator, wherein said power-converter controller comprises a regulator-controller that controls said regulator and a charge-pump controller that controls said charge pump.” However, the limitation “a regulator-controller that controls said regulator” has now been deleted, and amended claim 1 only required “a charge-pump controller”.  Thus, claim 1 (and its dependent claims)  remains rejected under 35 U.S.C. § 102(2) as being anticipated by Szczeszynski as noted above. The charge-pump controller is seen as CONTROLLER 350.    

CONCLUSION
Claims 1, 3-25 and 27-52 are rejected. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to My Trang Ton whose telephone number is (571) 272-1754.  The Examiner can normally be reached on M-Th, 7:00am – 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on 571-272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should Applicant have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   
	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:
/MY TRANG TON/         Primary Examiner, Art Unit 3992        

                                                                                                                                                                                  Conferees:

/KENNETH WHITTINGTON/         Primary Examiner, Art Unit 3992

/ANDREW J. FISCHER/         Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP §1412.1(II) (in part).  Claims to separate inventions/embodiments/species that were disclosed but never covered by the claims in the original application prosecution are claims to overlooked aspects. In other words, the reissue claims are drawn to a separate invention or separate species or embodiment that was not covered by a claim (e.g., a generic claim) at any point during the prosecution of the original application. For example, if all the claims were drawn to species A in the original application, reissue claims drawn to species B are considered claims to overlooked aspects, assuming that there was not a generic claim that covered both species A and B in the original application.